DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Claims 1-22 are pending and have been examined. Claims 2, 5-6, 11, 13, 16-17 and 22 are amended. Claims 1, 3-4, 7-10, 12, 14-15, and 18-21 were previously presented. 
This office action is a second non-final rejection. It contains new claim interpretations and claim rejections which were absent from the first non-final rejection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “selector” in claim 12
“insertion device” in claims 12, 14
“association device” in claim 12
“training device” in claims 12, 13, 17
“convolution device” in claims 16
“bias addition device” in claim 16, 21
“first multiplier” in claim 16
“activation device” in claim 16, 20, 21
“second multiplier” in claim 16
“convolution devices” in claim 21
“rectified linear unit (ReLU) activation device” in claim 21
“scale-factor multiplier” in claim 21
 “quantization device” in claim 21
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 22 each recite the limitations “the weight scale factor” and “the quantization scale factor”. There is insufficient antecedent basis for this limitation in the claims. For examining purposes, Examiner interprets the Claim 11 and 22 limitations as “a weight scale factor” and “a quantization scale factor”. 

Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
“selector” in claim 12
“insertion device” in claims 12, 14
“association device” in claim 12
“training device” in claims 12, 13, 17
“convolution device” in claims 16
“bias addition device” in claim 16, 21
“first multiplier” in claim 16
“activation device” in claim 16, 20, 21
“second multiplier” in claim 16
“convolution devices” in claim 21
“rectified linear unit (ReLU) activation device” in claim 21
“scale-factor multiplier” in claim 21
 “quantization device” in claim 21
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1-10 contain allowable subject matter over the prior art. The following is a statement of reasons for the indication of allowable subject matter. Claims 1-10 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claim.

	El-Yaniv teaches selecting a neural network model, wherein the neural network model includes a plurality of layers, and wherein each of the plurality of layers includes weights and activations in ¶ [0057]: “a neural network model is constructed and/or received”, “plurality of neurons each having a quantized activation function”, and, “The neurons are arranged in a plurality of layers and are connected by connections. Each connection has a quantized connection weight function”. El-Yaniv also teaches associating a cost function with the neural network model in ¶ [0065]: C denotes a cost function for a mini-batch gradient descent. El-Yaniv teaches training the neural network model to generate quantized weights for a layer in ¶ [0064] and Fig. 1, numeral 103: “Now, as shown at 103, the QNN, for instance the BNN is trained based on the output of the quantized functions (both quantized activation functions and the quantized connection weight functions)”
	Loroch teaches modifying the neural network model by inserting a plurality of quantization layers within the neural network model; (P. 4, col. 2, paragraphs captioned “Changes to the User’s Topology File” and “Assigning Layers for Quantization”. Examiner interprets assigning a layer for quantization to be functionally equivalent to inserting a quantization layer.)
Randloev teaches: wherein the cost function includes a first coefficient corresponding to a first regularization term, (Randloev teaches the following cost function             
                
                    
                        f
                    
                    
                        K
                    
                    
                        λ
                    
                
            
        , where λ is a first coefficient corresponding to a first regularization term             
                
                    
                        
                            
                                f
                            
                        
                    
                    
                        H
                    
                    
                        2
                    
                
            
        )

    PNG
    media_image1.png
    79
    745
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    93
    418
    media_image2.png
    Greyscale

and wherein an initial value of the first coefficient is pre-defined; and (Randloev teaches in ¶ [0102] an initial parameter             
                
                    
                        λ
                    
                    
                        0
                    
                
            
        )
Vanhoucke teaches: further including optimizing a weight scaling factor for the quantized weights and (Vanhoucke teaches on P. 5, §4.1, para. 2: “Weights are scaled by taking their maximum magnitude in each layer and normalizing them to fall in the [−128, 127] range.” Examiner interprets optimizing as a reduction to 8-bits. A weight scaling factor is the conversion factor to 8-bits. The quantized weights are the output of this 8-bit quantization.)
[optimizing] an activation scaling factor for quantized activations, and (Vanhouke teaches on P. 5, §4.1, para. 1: “we used 8-bit quantization to convert activations into unsigned char”. Examiner interprets optimizing as a reduction to 8-bits. An activation scaling factor is the conversion factor to 8-bits.)
wherein the quantized weights are quantized using the optimized weight scaling factor. (The optimized weight scaling factor is interpreted as a quantization conversion factor to 8-bits.)

However, none of the prior art of record either alone or in combination teaches: training…by increasing the first coefficient until all weights are quantized and the first coefficient satisfies a pre-defined threshold, with the first coefficient corresponding to a first regularization term.

Response to Arguments
Applicant's arguments filed 05/13/2021, in response to the Office Action mailed 03/16/2021, have been fully considered.

Objections to the Claims: Claims 2, 13, and 16 were objected to. Examiner has withdrawn the objections to Claims 2 and 13 due to the claim amendments. On p. 9 of the remarks, Applicant states that Claim 16 has been amended to replace “quantization operation” with “quantization device” Applicant is made aware that Claim 16 was not amended as described. Nevertheless, upon further consideration Applicant has withdrawn the objection to Claim 16.

Claim Rejections under 35 U.S.C. 112(b): Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejections of Claims 5, 6, 8, 11, 16, 17, 19, and 22 has been fully considered. Previous rejections of Claims 5-9, 16-17, and 19 are withdrawn due to the claim amendments. The antecedent basis claim rejections of Claims 11 and 22 regarding “the scale factor” are withdrawn due to the claim amendments. The antecedent basis claim rejections of Claims 11 and 22 regarding “the weight scale factor” and “the quantization scale factor” are maintained.

Claim Rejections under 35 U.S.C. 103: Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of Claims 1-22 have been fully considered. 
Applicant’s Argument:
	The Office Action relies on paragraph [0031] of Randloev to reject "by increasing the first coefficient until all weights are quantized and the first coefficient satisfies a pre-defined threshold." However, paragraphs [0030]-[0031] (reproduced below) clearly demonstrate that Randloev is not describing a process of training the neural network to generate quantized weights for a layer.
…
Specifically, Randloev describes "the approximate optimal magnitude of the regularization parameter may be determined by starting with an unacceptably small value of the regularization until all weights are quantized." This is further exemplified by the other features of Claim 1, as the recited cost function and regularization term are already determined prior to training of the network.
Examiner’s response 
Applicant’s arguments are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-22 has been withdrawn. For more details see Allowable Subject Matter above.  Applicant’s argument regarding improperly separating claim features of Claim 1 is thus moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ASHER JABLON/Examiner, Art Unit 2122                 

/BRIAN M SMITH/Primary Examiner, Art Unit 2122